Citation Nr: 1623018	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-46 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include adjustment disorder and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.     

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2014.  A copy of the transcript of this hearing has been associated with the claims file.  

This case was previously remanded by the Board, in October 2014, for further development.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the directives set forth in the October 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran initially submitted a claim for entitlement to service connection for adjustment disorder.  Medical evidence associated with the claims file includes a diagnosis for depression.  Although the Veteran sought service connection only for adjustment disorder, the claim cannot be "limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as adjustment disorder, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has restated the issue on appeal as set forth on the title page.

The Board observes that in an August 2012 rating decision, the RO denied service connection for hemorrhoids.  The Veteran filed a timely notice of disagreement, and in May 2013, the RO issued a statement of the case in response.  There is no evidence in the record indicating that the Veteran perfected an appeal of the August 2012 rating decision as to this issue.  See 38 C.F.R. § 20.202.  Therefore, the issue of service connection for hemorrhoids is not on appeal.  


FINDING OF FACT

The Veteran's currently diagnosed psychiatric disability has not been shown to be at least as likely as not causally or etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include adjustment disorder and depression, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in June 2011 satisfied the duty to notify provisions with respect to service connection as it notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.  See Dingess/Hartman, 19 Vet. App. at 486.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records, VA medical center (VAMC) records, and Social Security Administration records, and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that the Veteran's VA Form 9 identified a lay witness with knowledge of the Veteran's medical conditions during service.  In a February 2012 letter to the Veteran, VA requested contact information for this individual.  The Veteran did not respond to the request for information.  Thus, the Board finds that VA has no obligation to obtain a statement from the identified individual, and neither the Veteran nor his representative has contended otherwise.  

The Veteran was provided a VA examination in November 2014 with regard to his psychiatric disorder, and a report of this examination has been obtained.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner reviewed the claims file; took a detailed history from the Veteran that is consistent with the evidence of record; examined the Veteran; considered the Veteran's reported symptomatology; and provided a written opinion that articulates the reasoning for the medical conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the examination is adequate.   

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Other Due Process Considerations

The Veteran was afforded a hearing before the undersigned VLJ in August 2014.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, the record reflects that at the August 2014 hearing, the VLJ set forth the issues to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further development necessary to help substantiate the claim.  The Veteran was assisted at the hearing by his representative, and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted in the Introduction, this case was remanded by the Board in October 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the October 2014 Board remand directed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  In November 2014, the RO provided the Veteran with a VA psychiatric examination.  As discussed above, the examination, considered in combination with the other evidence of record, is adequate for decision making purposes.  Accordingly, the Board finds that VA at least substantially complied with the October 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 268.

Legal Criteria 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, such as psychoses, may be established on a presumptive basis by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.  

Facts

The Veteran asserts that his adjustment disorder and depression were caused by events in service, notably his hemorrhoids condition.  Specifically, at his August 2014 VA hearing, the Veteran testified that his mental health issues began during service, at the same time as the onset of his hemorrhoids.  He explained that suffering from hemorrhoids caused him to experience feelings of shame and anger, thereby resulting in his current psychiatric disability.  

The Veteran's September 1980 report of medical history for enlistment purposes reflects that he denied a history of relevant symptoms, including depression.  On examination, he was found to be psychiatrically normal.  Service treatment records reflect that the Veteran sought treatment for a number of physical ailments during service, such as hemorrhoids, a sore throat, and cold symptoms, but not for any psychiatric complaints.  Thus, the Board finds that, if the Veteran had symptoms of an acquired psychiatric disability during service, it would have been reasonable for him to seek treatment at that time, as he sought treatment for a variety of physical complaints.  At his August 1983 separation examination, the Veteran again denied a history of relevant symptoms, and he was found to be psychiatrically normal on examination. 

The earliest clinical evidence of an acquired psychiatric disability is dated December 1996, when the Veteran was admitted to a VA hospital for evaluation and treatment related to suicidal ideation.  He was given an Axis I diagnosis of probable adjustment disorder with depressed mood.  However, VAMC treatment notes from September 1995 and January 1997 reflect that the Veteran reported having no psychiatric history.  In hospital records from March 1997, it is noted that the Veteran's depression was probably substance induced.  Similarly, psychiatric admission records from July 2008 relate the Veteran's depression to his use of alcohol.  

The Veteran was afforded a VA psychiatric examination in November 2014.  His current diagnoses were noted to include depressive disorder (unspecified), alcohol use disorder (in remission), and cocaine use disorder (in remission).  The Veteran did not report any substantial mental health care or gross psychological distress prior to or during military service.  However, the Veteran stated that when he developed hemorrhoids in service, he experienced a pattern of embarrassment, sadness, and anger, due to trying to obtain the appropriate medical care for the condition.  In addition, he reported that his symptoms of drug and alcohol abuse began during service and worsened after service.  The Veteran began receiving mental health treatment for anxiety, depression, and suicidal ideation/behavior in the early 1990s.  He stated that these symptoms arose from his avoidance of family due to substance abuse.    

After a thorough review of the Veteran's medical records and clinical examination, the VA examiner opined that it is less likely than not that the Veteran's diagnosis of depressive disorder is due to or the result of military service.  The examiner cited the absence of any mental health care during service, specifically as related to a diagnosis of depression.  In addition, the examiner referred to the Veteran's own description of his psychiatric history, which indicated that his depression emerged over time as secondary to the negative consequences of alcohol and drug use.  The examiner also observed that the Veteran's reported history is consistent with the medical evidence of record.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a psychiatric disability, to include adjustment disorder and depression.  

As an initial matter, the medical evidence, including VA treatment records and a VA examination, shows a current diagnosis of depressive disorder, not otherwise specified, alcohol use disorder (in remission), and cocaine use disorder (in remission).  

However, there is no evidence in the Veteran's service treatment records that he experienced any symptoms of a psychiatric disability during service.  In fact, at separation, the Veteran denied a history of mental health symptoms.  Likewise, there is no evidence that psychoses manifested within one year of the Veteran's separation.  Thus presumptive service connection is not for consideration here.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The first clinical evidence of a psychiatric disability is dated December 1996, more than thirteen years after the Veteran's separation from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, resulting in a chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, there is no competent evidence linking either a current diagnosis of a psychiatric disorder (here, depression, not otherwise specified), or a history thereof, to the Veteran's military service.  The only probative evidence as to nexus is the opinion of the VA examiner, which is against the claim.  An opinion to the contrary is not of record.  

The Board acknowledges the Veteran's claims that his psychiatric disability is related to his military service.  However, the etiology of the Veteran's depression is too complex an issue, and one that is typically determined by those with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377.  The diagnosis of a psychiatric disorder, and/or the etiology thereof, cannot be made by the Veteran, as a lay person based on mere personal observation.  A diagnosis depends upon the interpretation of symptoms, as well as clinical and diagnostic tests.  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render an opinion as to the etiology of his psychiatric disorder.  

Finally, to the extent the Veteran claims his psychiatric disability is the result of having hemorrhoids during service, the Board observes that the Veteran is not service connected for hemorrhoids, or for any other condition.  Thus, the secondary service connection theory of entitlement is not for application here.  See 38 C.F.R. § 3.310(a) (service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury).      

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for a psychiatric condition because the competent evidence of record does not demonstrate a nexus between the Veteran's active military service and his currently diagnosed psychiatric disorder.  Absent such a nexus, service connection cannot be granted.  38 C.F.R. § 3.303. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.  Accordingly, the Board concludes that service connection for a psychiatric disability, to include adjustment disorder and depression, is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for a psychiatric disability, to include adjustment disorder and depression, is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


